Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-681
                       Lower Tribunal No. 15-25360
                          ________________


                              Jose R. Castillo,
                                 Appellant,

                                     vs.

                            Solimar Rodriguez,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marcia Del
Rey, Judge.

      Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale), for
appellant.

     Mandel Law Group, P.A., and Roberta G. Mandel, for appellee.


Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     BOKOR, J.
    Jose Castillo (“Castillo”) appeals the trial court’s order granting partial final

summary judgment in favor of Solimar Rodriguez (“Rodriguez”), which

disestablished paternity for Castillo and established paternity for the

purported biological father, Andy Eugeno Alfonso Coira (“Coira”). We have

jurisdiction. 1 A review of the record and the relevant Florida Statutes reveal

that the trial court erred both in disestablishing paternity for Castillo, who was

adjudicated the natural father of the minor child, and in establishing paternity

for Coira.

    I.    BACKGROUND

    On January 20, 2014, Rodriguez gave birth to baby LC. On October 9,

2015, Castillo, the on-again, off-again partner of Rodriguez, filed a petition

to determine paternity based on his belief that LC resulted from Castillo and

Rodriguez’s shared intimacy on or about April 2014. Rodriguez and Castillo

were never married but Castillo was listed as father on LC’s birth certificate.

On February 15, 2016, Castillo and Rodriguez filed a stipulation of the parties

on adjudication of paternity.       The stipulation, adjudicating Castillo LC’s




1
  We have jurisdiction over a final judgment determining paternity pursuant
to Florida Rule of Appellate Procedure 9.030(b)(1)(A). See also Salgado v.
Suyapa-Jimenez, 254 So. 3d 1053, 1055 (Fla. 3d DCA 2018) (explaining that
the order on appeal, determining paternity, was a final appealable order
because it resolved all pending issues in the underlying petition).

                                          2
natural father, was ratified by the trial court in an order dated February 22,

2016.

    On March 10, 2016, Rodriguez filed an “amended, verified counter-

petition for the determination of paternity, parental responsibility, parenting

plan, time sharing schedule and for relocation.”2 Rodriguez alleged that she

had recently married her long-term boyfriend, who is not a party to the

underlying case or any related action, and sought to relocate with him and

LC to Colorado, where he was stationed as a member of the United States

Army. While the trial court ultimately denied Rodriguez’s amended counter-

petition, Rodriguez and Castillo entered into an agreed time-sharing

schedule on July 13, 2016, ratified by the trial court on July 20, 2016, which

provided Castillo the majority of the time-sharing but permitted Rodriguez to

keep LC in Colorado during the summer months.

    Less than a year later, on March 3, 2017, Rodriguez filed a petition to

disestablish Castillo’s paternity of LC. 3 Therein, Rodriguez alleged, inter



2
  Although entitled a “counter-petition” regarding paternity, there was no
argument regarding the already-stipulated paternity. Instead, Rodriguez
primarily sought the trial court’s permission to relocate to Colorado with LC
and her new husband and to modify time sharing with Castillo, accordingly.
3
  The record reveals other, subsequently-filed legal proceedings between
and among Coira, Rodriguez, and sometimes Castillo. Eventually, these
subsequently-filed cases were dismissed or consolidated with the instant,
earlier-filed related case. However, the improper filing of cases without

                                      3
alia, that she recalled having been intimate with Coira around the time of

LC’s conception but did not think at the time of LC’s birth that Coira could be

the biological father due to his purported fertility issues. Despite Rodriguez’s

belief that Coira was incapable of having children, she nevertheless

contacted Coira and asked him to submit to a DNA test. Coira agreed, and

the DNA test determined that Coira’s probability of paternity is 99.99998%. 4

   Rodriguez subsequently withdrew her petition to disestablish Castillo’s

paternity, and on June 19, 2018, Rodriguez and Coira filed a joint amended

petition. The three-count, joint amended petition sought disestablishment of

paternity for Castillo pursuant to sections 742.10(4) and 742.18, Florida

Statutes, and establishment of paternity for Coira as the biological father of

LC.

   On October 24, 2019, Rodriguez filed a motion for partial summary

judgment relying on sections 742.12(4), 742.18(11) and 742.10(4), Florida

Statutes, as the bases for disestablishment of paternity for Castillo.

Specifically, Rodriguez argued that summary judgment could be entered

based on a material mistake of fact—specifically, that the DNA results



including indispensable parties by Rodriguez and Coira likely contributed to
the convoluted record in this case.
4
  Said DNA results were filed on October 29, 2018. The DNA results were
adopted by the trial court on June 18, 2019.

                                       4
indicate that Coira is LC’s biological father. Before the trial court heard

Rodriguez and Coira’s joint motion on March 12, 2020, Coira filed a motion

for leave to amend to remove the count two of the amended petition in which

Coira sought to disestablish Castillo’s paternity. Therefore, the trial court

heard argument only as to counts one and three of the amended petition:

Rodriguez’s claim to disestablish Castillo’s paternity (count one) and her

claim to establish Coira’s paternity (count three). On March 20, 2020, relying

primarily on the results of the DNA test and its interpretation of the relevant

statutes, the trial court entered its order granting partial final summary

judgment in Rodriguez’s favor as to counts one and three of the amended

petition. This appeal followed.

   II.    STANDARD OF REVIEW

   “Summary judgment is proper if there is no genuine issue of material fact

and if the moving party is entitled to judgment as a matter of law. Thus, our

standard of review is de novo.” Volusia County v. Aberdeen at Ormond

Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000) (citation omitted).

   III.   DISCUSSION

   Rodriguez avers that sections 742.18(11), 742.12(4), and 742.10, Florida

Statutes, support her petition to disestablish paternity. However, nothing in




                                      5
the cited Florida Statutes permit the trial court to disestablish paternity based

on the facts of this case.

   Section 742.18, Florida Statutes, governs disestablishment of paternity.

This section “establishes circumstances under which a male may

disestablish paternity or terminate a child support obligation when the male

is not the biological father of the child.” § 742.18(1), Fla. Stat. (emphasis

added). Rodriguez, however, relies on a caveat in subsection (11) which

provides that: “[n]othing in this section precludes an individual from seeking

relief from a final judgment, decree, order, or proceeding pursuant to Rule

1.540, Florida Rules of Civil Procedure, or from challenging a paternity

determination pursuant to s. 742.10(4).”        § 742.18(11), Fla. Stat.      As

explained below, Rodriguez’s—and the trial court’s—reliance on section

742.10(4), Florida Statutes, is misplaced.

   Importantly, section 742.10(4), Florida Statutes, provides Rodriguez with

no basis for relief. Specifically, this subsection doesn’t permit relief based

on the facts of the case. Instead, subsection (4) provides a mechanism to

challenge “a signed voluntary acknowledgement of paternity . . . on the basis

of fraud, duress, or material mistake of fact” outside the 60-day window

referred to in subsection (1). § 742.10(4), Fla. Stat. Here, we have an

adjudication of paternity by a circuit court of competent jurisdiction, not a



                                       6
voluntary acknowledgment of paternity as described in section 742.10(1).

The trial court adjudicated Castillo as LC’s natural father on February 22,

2016. Section 742.10(4), Florida Statutes, contemplates a challenge only in

the absence of an adjudicatory proceeding. 5

    Furthermore, in Department of Health and Rehabilitative Services v.

Privette, the Supreme Court of Florida explained that:

            [I]f a test shows that [a man] is the child’s biological
            father, this fact without more does not constitute
            grounds to grant a paternity petition. . . . It is
            conceivable that a man who has established a loving,
            caring relationship of some years’ duration with his
            legal child later will prove not to be the biological
            father. Where this is so, it seldom will be in the
            children’s best interests to wrench them away from
            their legal fathers and judicially declare that they now

5
   We note that Rodriguez sought relief under section 742.10(4) before the
trial court. Rodriguez now asserts on appeal that a material mistake of fact—
Coira’s purported infertility and the resultant belief that Castillo was LC’s
biological father—supports her otherwise untimely challenge of paternity.
Arguing that the DNA test results were admissible pursuant to section
742.12(4), Florida Statutes, Rodriguez avers that summary judgment was
appropriate and that paternity should be disestablished for Castillo and
established for Coira. Rodriguez did not attempt to seek timely relief under
Rule 1.540 in the trial court, nor did she claim it as an alternative basis for
relief. To the contrary, Rodriguez specifically disclaimed Rule 1.540 as a
basis for relief in her answer brief, noting that “the record is clear that this
case did not involve any proceedings under Fla. R. Civ. P. 1.540.” Rodriguez
filed the joint petition (later disclaimed by Coira) more than a year after the
order establishing paternity, thereby rendering moot any 1.540(b)(1)-(3)
motion, even if one had been filed. See Fla. R. Civ. P. 1.540(b) (explaining
that a motion under subsections (1)-(3) “shall be filed within a reasonable
time . . . not more than 1 year after the judgment, decree, order, or
proceeding was entered or taken”).

                                       7
            must regard strangers as their fathers. The law does
            not require such cruelty toward children.

617 So. 2d 305, 309 (Fla. 1993) (emphasis omitted). Here, Coira, the alleged

biological father, has evinced an intent not to seek to establish paternity,

having voluntarily dismissed his petition. Castillo, the legal father of LC, has

not sought to disestablish paternity. Rather, Castillo has consistently sought

to be LC’s father, a fact which was agreed to by Rodriguez and ratified by

the trial court. Thus, a review of the record in this case confirms the Supreme

Court of Florida’s admonition that “it seldom will be in the children’s best

interests to wrench them away from their legal fathers and judicially declare

that they now must regard strangers as their fathers. The law does not

require such cruelty toward children.” Id. This is especially true here, where

the legal father has fought to remain so and the purported biological father

has done the exact opposite. To come to another result would be, at the

very least, unsupported by law.

    IV.   CONCLUSION

    The trial court’s order disestablishing paternity for Castillo and

establishing paternity for Coira is hereby vacated.

    Reversed and remanded for proceedings consistent with this opinion. 6


6
  It appears from the record that the agreed parenting plan, entered into by
the parties on July 13, 2016 and ratified by the trial court on July 20, 2016,

                                       8
may be the most recent timesharing agreement. In remanding for further
proceedings consistent with this opinion, we make no factual findings or
interfere with the trial court’s ability to reinstate or modify this latest parenting
plan as appropriate.         However, we note that absent a change in
circumstances, such order should generally be left undisturbed. See Wade
v. Hirschman, 903 So. 2d 928, 934 (Fla. 2005) (instructing that a party
seeking to modify a time-sharing agreement must satisfy the “substantial
change test”).